Citation Nr: 1644701	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-49 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	The American Legion












INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to July 1969, and from February 1986 to February 1990. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia, which, in pertinent part, denied the Veteran's claim of service connection for sleep apnea.  


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

A review of the Veteran's private treatment records reveals that he has a current diagnosed disability of sleep apnea, and lay evidence of record asserts a competent basis for his in-service injury.  See Veteran's Claim, dated July 9, 2008.  Although admittedly, both the service treatment and personnel records fail to show any in-service treatments for sleep apnea, the Board finds that the Veteran is credible in attesting to the circumstances of always being tired because he did not sleep well during service, as well as noting fellow soldiers' complaints of his loud snoring during service.  The Veteran has continuously asserted that his condition had its onset during service, and that he has been suffering from such symptoms since that time.

The Board also points that there is evidence of record that suggest that the Veteran's sleep apnea had its onset sometime during the Veteran's active duty service.  Private treatment records reveal an opinion from the Veteran's treating physician who opined that, based on an analysis of the medical records, that the Veteran's sleep apnea had its onset in the early 1980's.  See Private Treatment Record, Dr. I. R., Sleep Specialist of Tidewater, dated April 16, 2010. 

In May 2016, a VA examiner provided a negative opinion for the etiology of the claimed sleep apnea.  The examiner, in providing the opinion, agreed with Dr. I.R. that untreated sleep apnea can be progressive if weight is not controlled.  The examiner acknowledged the Veteran's weight at induction being 129 pounds and 184 pounds at separation in 1990.  The examiner noted that a 1997 sleep study was not available but that the study results were verified on a note from Dr. I.R. and that the Veteran was on active duty when the diagnosis was made.  The examiner went on to state that it is undeniable that the Veteran had sleep apnea while on active duty in 1997.  The examiner, however, stated, that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury or event, citing a list of statistics and references describing sleep apnea, its prevalence among the sexes, and the symptoms of sleep apnea.  

On June 20, 2016, another VA medical professional provided an addendum opinion which is "[i]n total agreement with the [May 2016 VA examiner]" that the claimed sleep apnea was less likely than not due to service.  The examiner noted that the Veteran is clearly and unmistakably diagnosed with obstructive sleep apnea.  Her basis for the negative opinion was on the lack of objective evidence but went on to state quite emphatically that the claimed sleep apnea "is at least as likely as not that the Veteran gained approximately 30 lbs. over 7 years post service" citing medical literature to support this opinion.  

As noted by the Veteran's representative, though, the examiner does not explain the 55 pounds the Veteran gained from enlistment to separation.  In fact, the Veteran's weight gain on active duty was far more significant that the weight gained post service.  Therefore, the Veteran's representative believes that the same measure must be applied to the weight gained on active duty; the whole of the evidence thus supports Dr. I.R's opinion that the condition began while the Veteran was on active military duty.

The Board agrees.  Given the above facts, the Board finds that Dr. I.R.'s opinion is no less probative than the VA examiners', and therefore that the evidence is at least in equipoise concerning the etiology of the Veteran's sleep apnea.  Accordingly, all doubt is resolved in the Veteran's favor and entitlement to service connection for obstructive sleep apnea is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


